I am not in accord with the opinion prepared by Mr. Justice McDONALD. Antedating the mortgage there was an agreement between the owners of the property that it should be improved at a cost of more than $40,000. It was so improved by Henry S. Atlas, owner of a half interest therein, and defendant Bessie Goldman has paid nothing toward the expense thereof, and in fact has expended but $2 during the course of her ownership of a half interest therein. The husband of Mrs. Goldman, who managed all the business, testified with reference to the improvements on the property:
"I done all the altering. I was the contractor employing the contractor material. I got the money to pay the first bills from Mr. Atlas. We had no written agreement with him, it was a verbal agreement. * * * Mr. Atlas and I decided to remodel this building. * * * That was about a year if not *Page 578 
longer before we got a mortgage from the Federal Bond 
Mortgage Company.
"Q. And then by verbal agreement between Mr. Atlas and your wife they were to be the owners of this property?
"A. Each owned one-half. No paper of any kind was made between myself, my wife and Mr. Atlas. So far as the records are concerned Mr. Atlas was the sole owner of this property, but in reality he only owned half.
"Then we decided to remodel this building at an expenditure of about $50,000. Then Mr. Atlas advanced some money. I did not advance any money at all on the remodeling nor did my wife. So, in addition to the $14,000, Mr. Atlas advanced in the neighborhood of $30,000, somewhere around there. I can't tell exactly. Neither I nor my wife advanced any money towards the remodeling of this building. All the money that went into this building or all the moneys that were expended in connection with the remodeling of this building were advanced by Mr. Atlas. There was expended by Mr. Atlas in connection with the remodeling of this building in the neighborhood of $40,000. No part of the $40,000 was advanced either by myself or my wife. So Mr. Atlas had in this building $14,000 that he originally paid and in the neighborhood of $40,000, making a total of $54,000, about that. And my wife paid on this building only $2 in cash. I think I kept books at that time. I have not got them now."
This mortgage too neatly dovetails with the cost of such improvement, toward which defendant, as a half owner, should pay half and by the mortgage intended to meet her half, to lead me to place credence in the claim that she was to be paid $25,000 if she signed the mortgage. There is no evidence that she wanted to borrow money for any other purpose. I am satisfied the mortgage for $50,000 was given to pay for the improvements.
The decree in the circuit should be affirmed, with costs to plaintiff. *Page 579